Citation Nr: 1647326	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  13-16 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for gastroesophageal reflux disease (GERD), alternatively claimed as gastritis.

2.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for bilateral macular retinal degeneration.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to a rating in excess of 10 percent prior to February 19, 2015, and in excess of 70 percent on and after February 19, 2015, for anxiety with depression.


REPRESENTATION

The Veteran is represented by:  Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1980 and from February 1981 to August 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The scope of a disability claim includes any disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  See Brokowsky v. Shinseki, 23 Vet. App. 79, 84 (2009).  However, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  The focus of VA's analysis when determining if a claim is independent must be whether the evidence truly amounts to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  Consequently, the Board must ascertain whether the Veteran's November 2009 claim of entitlement to service connection for gastritis constitutes an independent claim or whether it is to be considered as part of his previously denied claim of entitlement to service connection for GERD.

In July 2005, the Veteran submitted a claim of entitlement to service connection for GERD, which was denied in a June 2006 rating decision.  Therein, the RO found that the Veteran's service treatment records were negative for complaints of or treatment for gastrointestinal symptoms.  Further, the RO found that the evidence (specifically from Martin Army Hospital) demonstrated a then current diagnosis of and treatment for gastritis, but not GERD.  The Veteran did not perfect an appeal of this decision and did not submit new and material evidence during the ensuing appeals period.  Consequently, the June 2006 VA examination is final.  

In November 2009, the Veteran submitted claims regarding acid reflux, stomach problems, diarrhea, and constipation.  

The July 2005 and November 2009 claims are, essentially, attempts by the Veteran to obtain disability benefits for gastroesophageal symptoms, however diagnosed.  The November 2009 claims, as encompassed by her assertions and the evidence, concern elements of the claim that was denied in the June 2006 rating decision.  As such, it is not an independent claim and, thus, new and material evidence is required in order for it to be reopened.  The Board has re-captioned the GERD and gastritis claims as a single claim to more accurately reflect the Veteran's assertions and the evidence of record.  See Brokowsky, 23 Vet. App. at 84.

With the exception of the claims to reopen, the appeal will be addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Claims of entitlement to service connection for GERD (diagnosed as gastritis) and bilateral macular retinal degeneration were denied in a June 2006 rating decision.  The Veteran did not submit a timely notice of disagreement and did not submit new and material evidence during the appeal period.

2.  In the June 2006 rating decision, the RO found that the Veteran's service treatment records were negative for complaints of or treatment for gastroesophageal or eye symptoms/disability.  Further, the RO found no evidence indicating an association between the Veteran's current disabilities and her active duty service.

3.  Since the June 2006 rating decision, evidence has been received that has not previously been considered by VA, but does not relate to an unestablished fact necessary to substantiate the claims of entitlement to service connection GERD/gastritis or bilateral macular retinal degeneration.


CONCLUSIONS OF LAW

1.  The June 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

2. Evidence received to reopen the claim of entitlement to service connection for GERD, alternatively claimed as gastritis, is not new and material and, therefore, the claim is denied.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Evidence received to reopen the claim of entitlement to service connection for bilateral macular retinal degeneration is not new and material and, therefore, the claim is denied.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a) (2016). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

A January 2010 letter advised the Veteran of the elements of the notice requirements.  Further, this letter notified the Veteran of the bases for the June 2006 denials of his claims; the evidence needed to reopen the claims; and the evidentiary requirements for substantiating the underlying service connection claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006)

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claims, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO obtained the Veteran's service treatment records and her identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

The Veteran was not provided a VA examination pursuant to her claims to reopen the issue of entitlement to service connection for GERD/gastritis or bilateral macular retinal degeneration.  In the case of a claim to reopen, "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108  ]."  38 U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, in order to assist claimants, to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Shade v. Shinseki, 24 Vet. App. 101, 116-18 (2010).  Although no VA examination was provided pursuant to the Veteran's claims to reopen, no such examination was required because, as indicated below, new and material evidence has not been presented to reopen these claims.  See 38 C.F.R. § 3.159 (c)(4)(iii).

The Veteran's original claims of entitlement to service connection for GERD/gastritis and bilateral macular retinal degeneration were denied in a June 2006 rating decision.  Despite receiving notice of this decision and notice of her appellate rights that same month, the Veteran did not perfect an appeal to the Board, and no new and material evidence was submitted during the appeals period.  Accordingly, the June 2006 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7015; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

Generally, although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 101, 116-18 (2012).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

Although the RO denied reopening the Veteran's claims, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claims.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the June 2006 rating decision is the last final disallowance with respect to these claims, the Board must review all of the evidence submitted since then to determine whether the Veteran's claims of entitlement to service connection for GERD/gastritis and/or bilateral macular retinal degeneration should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

At the time of the June 2006 rating decision, the evidence of record included the Veteran's service treatment records, which did not demonstrate complaints of or treatment for GERD, gastritis, bilateral macular retinal degeneration, or symptoms thereof.  Also of record at the time of the June 2006 rating decision were post-service treatment records demonstrating the presence of gastritis and bilateral macular retinal degeneration, but no evidence that either disability was incurred in order to due to the Veteran's active duty (beyond the Veteran's assertions).

Since the June 2006 rating decision, the evidence associated with the Veteran's claims file included various statements from the Veteran wherein the contention is reiterated that these disabilities were incurred in or due to her active duty.  The Board finds that these statements advance the same contentions that were included as part of the evidence at the time of the June 2006 rating decision.  As such, the Board finds that the Veteran's statements submitted since the August 1967 rating decision are not new as they were previously considered by VA.  38 C.F.R. § 3.156 (a).

Additionally, the evidence associated with the claims file since the June 2006 rating decision includes recent treatment reports.  This evidence shows complaints of and treatment for gastritis and bilateral macular retinal degeneration, but does not speak to the onset of either disability or either disability's etiological relationship to her active duty.  The Board finds that this evidence, by itself or when considered with previous evidence of record, does not relate to an un-established fact necessary to substantiate the underlying service connection claims.  Specifically, the Veteran's original claims were denied because there was no evidence of in-service incurrence and no evidence indicating an etiological association between either disability and her active duty.  Reports demonstrating recent treatment for these disabilities, without more, do not pertain to the bases for the original denials of the claims.  Consequently, while this evidence is new, as it has not been previously submitted to VA for consideration, the Board finds that it is not material.  Id.  

Based on the above, the Board finds new and material evidence has not been submitted to reopen the Veteran's claims of entitlement to service connection for GERD/gastritis or bilateral macular retinal degeneration.  As such, the benefit of the doubt doctrine is not applicable to either claim.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence, having not been received, the claim to reopen the issue of entitlement to service connection for GERD, alternatively claimed as gastritis, is denied. 

New and material evidence, having not been received, the claim to reopen the issue of entitlement to service connection for bilateral macular retinal degeneration is denied. 


REMAND

Headaches

In order to satisfy VA's duty to assist, the Board finds that a remand of this claim is required to provide the Veteran with a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i).  



Anxiety with Depression and PTSD

The Veteran's claim of entitlement to service connection for PTSD was pending before the RO on August 4, 2014, and, thus the Diagnostic and Statistical Manual of Mental Disorders, 5th Edition (DSM-V), applies to her claim.  To date, the Veteran has not been provided a VA examination wherein she underwent a psychiatric evaluation that utilized the DSM-V.  As such, the Board finds that a remand is required.

The Veteran's service-connected anxiety with depression was most recently evaluated in February 2015 (as evidenced by a February 2015 VA Disability Benefits Questionnaire).  This February 2015 evaluation demonstrates that the Veteran's anxiety with depression has worsened since the most recent VA examination, which occurred in February 2010 (however, a February 2011 VA examiner found no then current diagnosis).  However, the February 2015 evaluation was incomplete (e.g., the examiner did not provide a Global Assessment of Functioning score).  Further, evidence has been associated with the claims file since the February 2015 evaluation.  For these reasons, the Board finds that a remand is warranted in order for the Veteran to be provided another VA examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must obtain an opinion from a VA examiner regarding the Veteran's headaches.  The Veteran's electronic claims file must be made available to, and reviewed by the examiner.  Upon review of the record, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches were incurred in or due to her active duty OR were caused or aggravated by a service-connected disability.  In so doing, the examiner must consider and discuss the Veteran's assertions, as well as any medication prescribed to treat her service-connected disabilities.  

A complete rationale must be provided for any rendered opinion.  A thorough rationale is not simply a restatement of the evidence, but includes the application of medical analysis and a discussion of the significance of the relevant evidence.  A thorough rationale may include, but is not limited to, specific references to evidence in the Veteran's claims file, citing to relevant medical literature and/or studies, discussions as to the medical principles involved, and extrapolating from the clinical findings of record.

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

2.  The Veteran should also be afforded a VA examination by a psychiatrist or psychologist to determine whether PTSD has been present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner must determine if PTSD is present using the DSM-V diagnostic criteria.  The AOJ must specify for the examiner the stressor or stressors that it has determined are established by the record.

If a diagnosis of PTSD is deemed appropriate using the DSM-V, the examiner must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and any of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.

A complete rationale for all opinions must be provided.  A thorough rationale is not simply a restatement of the evidence, but includes the application of medical analysis and a discussion of the significant of the relevant evidence.  A thorough rationale may include, but is not limited to, specific references to evidence in the Veteran's claims file, citing to relevant medical literature and/or studies, discussions as to the medical principles involved, and extrapolating from the clinical findings of record.

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The Veteran should also be afforded a VA examination to determine the current severity of her anxiety with depression.  All pertinent evidence of record should be made available to and reviewed by the examiner.  The AOJ should ensure that the examiner provides all information required for rating purposes.

4.  The AOJ should notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that she was properly notified of the examination should be associated with the record.

5.  Then, the AOJ should re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


